Citation Nr: 1512834	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-39 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected lumbar spine, cervical spine, and psychiatric disabilities, to include the medications prescribed for those disabilities, to include entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of C4-5 and status post fusion C6- C7.  

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease L5-S1.   

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in January 2009, December 2009, and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2009, the RO granted service connection for degenerative disc disease of C4-5 and status post fusion C6- C7 (hereinafter "service-connected cervical spine disability") and degenerative disc disease of L5-S1 (hereinafter "service-connected lumbar spine disability").  The RO assigned a noncompensable disability rating for the cervical spine disability and a 10 percent rating for the lumbar spine disability, both effective from February 29, 2008.  The Veteran disagreed with the initial disability ratings assigned to both disabilities in February and August 2009 and subsequently perfected his appeal as to both issues in September 2009.  

In December 2009, the RO denied service connection for erectile dysfunction as secondary to the service-connected lumbar spine disability, as well as entitlement to TDIU.  The Veteran disagreed with the denial of the erectile dysfunction and TDIU claims in January 2010 and subsequently perfected his appeal as to both issues in October 2011.  In October 2011, the Veteran also alleged entitlement to SMC based on loss of use of a creative organ in conjunction with his erectile dysfunction claim.  Accordingly, the Board has included entitlement to SMC in this appeal, as reflected on the first page of this decision.  

In the December 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In January 2010, the Veteran requested that the RO reconsider his hearing loss and tinnitus claims.  Thereafter, in August 2011, the RO issued another rating decision which denied service connection for hearing loss and tinnitus.  The Veteran disagreed with the denial of both claims in October 2011.  

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

During the January 2015 Board hearing, the Veteran raised the issue of entitlement to a temporary total rating for convalescence following surgery of his service-connected cervical spine disability.  Additionally, in March 2015, VA received a statement from the Veteran in which he claims an increase in his service connected depression.  These issues have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

At the outset, the Board again notes that, in an August 2011 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  In October 2011, the Veteran submitted a written statement which indicated that he wanted to appeal the denial of his hearing loss and tinnitus claims.  See also January 2015 Veteran statement.  

Because the Veteran has submitted a statement which expresses disagreement with the denial of his hearing loss and tinnitus claims and was submitted within one year of the August 2011 decision, his statement is considered a timely notice of disagreement as to the denial of service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. §§ 20.201, 20.302. 

To date, however, the RO has not issued a statement of the case (SOC) addressing the Veteran's bilateral hearing loss and tinnitus claims.  As such, the Board has no jurisdiction over these issue and the claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

In addition to the foregoing, the Board finds that additional development is necessary before the cervical and lumbar spine claims can be adjudicated on the merits. 

A review of the claims file shows that the Veteran's cervical and lumbar spine disabilities were most recently examined by VA in November 2008.  During the January 2015 Board hearing, the Veteran testified as to the severity of his spinal disabilities and reported that he currently receives treatment for his disabilities at the VA community outbased clinic at Elgin Air Force Base.  He specifically testified that he received treatment at the clinic approximately four weeks before the hearing and had an appointment scheduled the following week.  He also testified as to having surgery on his cervical spine, which was performed by a private surgeon in Pensacola, Florida, in August 2013, and he reported that his disability has been worse since the surgery.  

Given the Veteran's testimony, the Board finds that the AOJ should obtain all outstanding evidence relevant to the increased rating claims on appeal, including treatment records from the VA community outbased clinic at Elgin Air Force Base, any additional VA outpatient treatment records (as the evidentiary record only contains VA treatment records dated February 2007 and April 2010), and treatment records from the surgeon who conducted the Veteran's cervical spine surgery in August 2013.  [As noted in the Introduction, the Board has referred the issue of entitlement to a temporary total rating for convalescence following surgery of his service-connected cervical spine disability to the AOJ.]  

Given the Veteran's testimony and the length of time that has elapsed since his most recent VA spine examination in November 2008, the Board also finds that, on remand, the Veteran should be afforded an updated VA examination to determine the current nature and severity of his service-connected cervical and lumbar spine disabilities, to include information as to the functional impairment caused thereby.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work).

With respect to the erectile dysfunction (ED) claim on appeal, the Board notes that, in April 2009, a VA examiner noted the Veteran's complaints of erectile dysfunction and opined that it is unlikely his ED is being caused by his intermittent back pain.  However, the April 2009 VA opinion is inadequate because the VA examiner failed to provide (1) separate opinions addressing the likely direct relationship between the Veteran's ED and his service-connected lumbar and cervical spine disabilities (as noted, he only stated that it is unlikely the Veteran's ED is being caused by his intermittent back pain, in general), (2) an opinion regarding whether the Veteran's ED is aggravated by his lumbar and cervical spine disabilities, and (3) an opinion regarding whether his ED is caused or aggravated by the medications taken to treat his service-connected lumbar and cervical spine disabilities.  

Therefore, on remand, the AOJ will be requested to obtain an amended medical opinion that addresses the foregoing.  In addition, the Board notes the Veteran has alleged that his ED may be secondary to the medications he takes to treat his service-connected adjustment disorder with depressed mood.  See October 2011 Veteran statement.  Therefore, on remand, the AOJ will also be requested to obtain an amended medical opinion that addresses whether the Veteran's his ED is caused or aggravated by the medications taken to treat his service-connected psychiatric disability.  

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the Veteran's remanded claims, as the outcome of the service connection and increased rating claims may impact the outcome of the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case addressing the issues of entitlement service connection for bilateral hearing loss and tinnitus, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

2. Obtain the Veteran's treatment records from the VA community outbased clinic at Elgin Air Force Base, as well as any additional VA outpatient treatment records dated from 2007 to the present, and associate them with the claims file. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Provide the Veteran an additional opportunity to identify and provide authorization and consent to obtain additional, available private treatment records related to his cervical spine, lumbar spine, and erectile dysfunction disabilities.  The Veteran should be specifically requested to provide authorization and consent to obtain treatment records from the surgeon who conducted the August 2013 surgery on his cervical spine disability.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

4. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected cervical and lumbar spine disabilities.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

a. The examiner should describe the nature and severity of all manifestations of the Veteran's cervical and lumbar spine disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  

Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairment in each spinal segment (cervical and lumbar spine) such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire cervical or thoracolumbar spine or unfavorable ankylosis of the entire spine.

b. The examiner should also state whether the Veteran's service-connected cervical and lumbar spine disabilities are manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  

c. The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

d. Finally, in order for the Board to determine if the Veteran's service-connected cervical and lumbar spine disabilities, either singularly or jointly, render him unemployable, the examiner must comment on the functional impairment caused solely by his service-connected disabilities. 

e. With respect to the Veteran's erectile dysfunction, the examiner must answer each of the following: 

* Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's erectile dysfunction is proximately due to or the result of his service-connected cervical and/or lumbar spine disabilities?  An opinion must be provided with respect to both the cervical and lumbar spine.  

* Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected cervical spine lumbar spine disability? 

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

* Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's erectile dysfunction is proximately due to or the result of the medications he uses to treat his service-connected cervical spine, lumbar spine and/or psychiatric disabilities?  

f. Based on a review of historical records and generally accepted medical principles, the examiner must indicate whether the Veteran's surgery on his cervical spine in August 2013 resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

If the examiner finds that the Veteran required a period of convalescence since the August 2013 surgery, the examiner must also indicate the date when the Veteran no longer required convalescence as a result of that surgery (i.e., when he did regain or return toward a normal or a healthy state).

g. A rationale must be provided for any opinion provided.

5. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case that addresses all evidence submitted since the August 2011 SOC, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




